Name: Commission Regulation (EEC) No 868/93 of 14 April 1993 derogating from Regulation (EEC) No 3007/84 laying down detailed rules for the application of the premium for the producers of sheepmeat with regard to the period laid down for the submission of applications in Greece and Italy
 Type: Regulation
 Subject Matter: Europe;  agricultural structures and production;  animal product;  economic policy
 Date Published: nan

 No L 91 /8 Official Journal of the European Communities 15. 4. 93 COMMISSION REGULATION (EEC) No 868/93 of 14 April 1993 derogating from Regulation (EEC) No 3007/84 laying down detailed rules for the application of the premium for the producers of sheepmeat with regard to the period laid down for the submission of applications in Greece and Italy THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 363/93 (2), and in parti ­ cular Article 5 (9) thereof, Whereas Article 3 (2) of Commission Regulation (EEC) No 3007/84 of 26 October 1984 laying down detailed rules for the application of the premium for the producers of sheepmeat (3), as last amended by Regulation (EEC) No 3204/92 (4), lays down the framework period within which the Member States may fix a period for the submis ­ sion of premium applications ; whereas the said frame ­ work period runs from 1 November before the beginning of the marketing year to the following 30 April ; Whereas, as a result of administrative difficulties with the introduction of the system of individual limits on premium rights, it will not be possible to submit premium applications for the 1993 marketing year in Greece and Italy within the time limit laid down by the abovementioned Regulation ; whereas, therefore, a deroga ­ tion should be made to extend the time limit for the said marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 3 (2) of Regulation (EEC) No 3007/84, Greece and Italy shall be authorized to fix a period for the submission of premium applications for the 1993 marketing year running until 15 May 1993 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 April 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 42, 19 . 2. 1993, p. 1 . O OJ No L 283, 27. 10 . 1984, p. 28 (4) OJ No L 319, 3 . 11 . 1992, p. 7.